DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-52 are rejected under 35 U.S.C. 103 as being unpatentable over De Gaudemaris et al. (WO 2017/064235) in view of Kunisawa (WO 2016/098505).  The citations from De Guademaris et al. and Kunisawa are taken from English language equivalents US 2018/0340055 and US 2017/0267027, respectively.
Regarding claims 33-48, De Gaudemaris et al. teaches a rubber composition comprising a diene elastomer such as polybutadiene, butadiene copolymers and/or isoprene copolymers (¶26), from 40 to 150 phr of silica, from 0.1 to 10 phr of carbon black (¶52), a coupling agent such Si69, a silane polysulfide (¶37, 38, Table 2), from 15 to 150 phr (¶88) of a hydrocarbon-based resin predominantly composed of units selected from the group consisting of cyclopentadiene, dicyclopentadiene, methylcyclopnetadiene and mixtures thereof (¶58), and a crosslinking system (¶53).  The resin has a content of aromatic protons within a range of from 0 to 20% (¶59), an average molecular weight of less than 2000 g/mol (¶63), and a polydispersity index of less than 1.7 (¶65).  
De Gaudemaris et al. does not teach that the coupling agent is a blocked mercaptosilane of the general formula (I): (R4O)dR3(3-d)—Si—Z—S—C(=O)—R5.  However, Kunisawa teaches a rubber composition for tires comprising diene based rubber, fillers, a crosslinking system, and a coupling agent selected from Si69 (used in the examples of De Gaudemaris et al.) and NXT (¶73; Table 1).  NXT is 3-octanoylthio-1-propyltriethoxysilane (¶130), which is general formula (I) wherein d is 3 (which removes R3 from the formula), R4 is a linear C2 alkyl, Z is a linear C3 alkyl, and R5 is a linear C7 alkyl.  De Gaudemaris et al. and Kunisawa are analogous art because they are from the same field of endeavor, namely that of rubber compositions used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute the NXT coupling agent, as taught by Kunisawa, for the Si69 coupling agent, as taught by De Gaudemaris et al., and would have been motivated to do so because these coupling agents are art recognized equivalents used for the same purpose in rubber compositions for tires and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
	Regarding claims 49 and 50, De Gaudemaris et al. teaches that the diene rubber may be functionalized (¶25) and that it has a glass transition temperature of less than -70° C (¶28).
	Regarding claims 51 and 52, De Gaudemaris et al. teaches that the composition is used in the manufacture of semi-finished products for tires (¶96).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767